Citation Nr: 1740464	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-25 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for right knee post-traumatic arthritis with medial meniscus and anterior cruciate ligament (ACL) repairs and residual scars.

2.  Entitlement to an increased rating in excess of 10 percent for left knee post-traumatic arthritis with medial meniscus and ACL repairs and residual scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from Navy from May 1968 to September 1972 and from December 1972 to June 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for bilateral plantar fasciitis and an increased rating for left and right knee instability, status-post traumatic arthritis with medial meniscus and ACL repairs and residual scars have been raised by the record in an April 2017 informal claim, and the August 2017 Informal Hearing Presentation (IHP), respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected right knee disability is manifested by symptomatic removal of semilunar cartilage.  

2.  Throughout the appeal period, the Veteran's service-connected left knee disability is manifested by symptomatic removal of semilunar cartilage. 

3.  The Veteran's service-connected right knee post-traumatic arthritis with medial meniscus and ACL repairs and residual scars is manifested by complaints of pain and slight limitation of motion, with no evidence of flexion limited to 30 degrees or less, or limited extension.  

4.  The Veteran's service-connected right knee post-traumatic arthritis with medial meniscus and ACL repairs and residual scars is manifested by complaints of pain and slight limitation of motion, with no evidence of flexion limited to 30 degrees or less, or limited extension.  


CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 percent, but no higher, for right knee medial meniscus repairs have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-414, 4.71a, Diagnostic Code (DC) 5259 (2016).

2.  The criteria for a separate disability rating of 10 percent, but no higher, for left knee medial meniscus repairs have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-414, 4.71a, Diagnostic Code (DC) 5259 (2016).

3.  The criteria for a disability rating in excess of 10 percent for right knee post-traumatic arthritis with medial meniscus and ACL repairs and residual scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2016).

4.  The criteria for a disability rating in excess of 10 percent for left knee post-traumatic arthritis with medial meniscus and ACL repairs and residual scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 414, 4.71a, Diagnostic Codes (DCs) 5010-5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when her service-connected disabilities have been more severe than at others, and rate them accordingly.  

In general, all disabilities, including those arising from a single disease entity, are rated separately; however, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he or she should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected knee disabilities have each been assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, DCs 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under DC 5010, traumatic arthritis is evaluated as degenerative arthritis.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  DC 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2016).  

DC 5260 provides that a 0 percent rating is assignable for flexion of the leg limited to 60 degrees.  A 10 percent rating is assignable for flexion of the leg limited to 45 degrees.  A 20 percent rating is assignable for flexion of the leg limited to 30 degrees.  A 30 percent rating is assignable for flexion of the leg limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

DC 5261 provides that a 0 percent rating is assignable for extension of the leg limited to 5 degrees.  A 10 percent rating is assignable for extension of the leg limited to 10 degrees.  A 20 percent rating is assignable for extension of the leg limited to 15 degrees.  A 30 percent rating is assignable for extension of the leg limited to 20 degrees.  A 40 percent rating is assignable for extension of the leg limited to 30 degrees.  A 50 percent rating is assignable for extension of the leg limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5259, cartilage, semilunar, removal of, symptomatic, is rated at 10 percent.  Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent.  See 38 C.F.R. § 4.71a, DCs 5259, 5258.  

DC 5257 concerns "other" impairment of the knee, including recurrent subluxation or lateral instability, and provides that a 10 percent rating is assignable for slight consequent disability.  A 20 percent rating is assignable for moderate consequent disability.  A 30 percent rating is assignable for severe consequent disability.  38 C.F.R. § 4.71a, DC 5257.  

DC 5256 provides that a rating of at least 30 percent is assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 5256.  

For a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  Separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2016).  

VA's General Counsel has considered a hypothetical situation in which a knee disability was evaluated under DC 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that DC 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2016).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

In the instant case, on December 30, 2008, the Veteran submitted a claim for an increased rating for his bilateral knees.  

In January 2009, the Veteran was afforded a VA examination.  He reported knee symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking and fatigability.  He did not have heat, redness, or dislocation.  He reported pain in the knee joint which occurred two times per day and each time lasted for two hours.  The pain was localized, aching and sharp, and from 1 to 10 (10 being the worst pain) the pain level was at 6.  The Veteran reported functional impairment of being unable to walk more than 200 yards at a time due to knee pain, being unable to participate in sports, and being unable to walk up more than one flight of stairs at a time.  There was a level scar present at the anterior knees bilaterally measuring about 8.5 centimeters by 0.1 centimeters.  The scars had hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, abnormal texture, or limitation of motion due to the scars.  The right knee demonstrated effusion, tenderness and guarding of movement, but no signs of edema, weakness, redness or heat.  There was no subluxation.  On the left knee there was guarding of movement but no signs of edema, effusion, weakness, tenderness, redness and heat.  There was no subluxation.  Examination of the knees revealed no locking pain, genu recurvatum or crepitus. 

Joint function the right and left side was limited by pain after repetitive use, and pain had a major functional impact, but there was no additional limitation due to fatigue, weakness, lack of endurance, or incoordination. 

In May 2009, an increased rating for residual degenerative joint disease, right and left knee meniscus repair was denied, but separate service connection for limitation of extension of the right knee was granted. 

In October 2009, March 2010, and March 2011 the Veteran stated he was disagreeing with VA's failure to acknowledge the damage and repair of his left and right anterior cruciate ligament (ACL) injury.

In November 2011, the Veteran was afforded a VA examination.  Regarding the left knee, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, locking, tenderness, and pain.  He indicated he did not experience heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran reported experiencing flare-ups as often as two times per month lasting for 2 days with a severity level at 5 of 10.  The flare-ups were at a 5 and precipitated by physical activity and alleviated by rest.  During the flare-ups was not able to run and had difficulty walking.  Regarding functional impairment, the Veteran stated it was hard to climb stairs.

Regarding the right knee, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, locking, tenderness and pain.  He indicates he did not experience heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation and dislocation.  The Veteran reported experiencing flare-ups as often as two times per month and each time lasts for two days with the severity level at a 7 out of 10.  The flare-ups are precipitated by sitting on a short chair causing knee to lock up.  The flare-ups occurred spontaneously and were alleviated by rest.  During the flare-ups he experienced functional impairment including being unable to walk without a bent right knee and must have handrails on all stairs whether going up or down.  He reported difficulty with standing and walking, and additional symptoms of sometimes knee will lock up while sleeping, but mostly from low seated chairs.  

The examiner also noted scars on each knee that were not painful on examination.  

For range of motion, right knee flexion was to 80 degrees and extension to 0 degrees.  Pain started at 80 degrees and 0 degrees respectively.  Repetitive range of motion was possible with no additional degree of limitation.  The left knee had flexion to 105 degrees and extension was to 0.  Pain started at 105 degrees and 0 degrees, respectively.  Repetitive range of motion was possible with no additional degree of limitation.

On the right, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On the right, pain limited functional use.  The joint function on the left was not additionally limited by fatigue, weakness, lack of endurance and incoordination.  On the left, pain limited functional use.

In September 2012, the Veteran was treated at West Sound.  The clinician noted the Veteran worked as an ordinance officer and could not squat, but could kneel lightly wearing kneepads.  He had full knee extension.  He could flex to 130 degrees.  He had anterior scars and lateral scars in both knees from his prior surgeries.  He had mild clicking with knee flexion/extension.  There was no significant instability to valgus or varus stress.  Motion of the hip did not cause any severe pain to the knee.  Imaging showed severe right knee arthrosis with tricompartmental involvement. There has been a fracture at the patella stabilized with two screws.  There was internal fixation relating to his prior ACL extraction in both knees.  The lateral femoral screw on the right appeared loose and had backed out a small amount.  The patella appeared to have healed.  The left knee had severe medial compartment arthrosis, but the lateral compartment was well preserved.  The impression was of severe bilateral knee arthrosis.  The clinician discussed knee replacement with the Veteran.  

In April 2013, the Veteran again contended that his ACL claim was not being properly considered. 

In this case, a May 2013 rating decision granted service connection for left knee instability, status-post traumatic arthritis with medial meniscus and ACL repairs and residual scars, and right knee left knee instability, status-post traumatic arthritis with medial meniscus and ACL repairs and residual scars (formally rated as limitation of extension right knee).  As a result, as noted above, those issues, rated under DC 5257 are being referred based on the August 2017 IHP and will not be addressed in this decision as the Veteran did not appeal the assigned ratings with the applicable period.  A separate rating for limitation of extension, right knee was discontinued, which the Veteran did not appeal.  

In June 2013, the Veteran stated that he had to use the handrail and a cane to walk up and down the stairs and it was very painful on his knees, so he was leaving his current job in 8 weeks.  He also reported bone on bone intense pain and friction of the femur bone rubbing on the tibia bone.  There is no further indication whether the Veteran actually left his job or whether he secured new employment.  

In his September 2013 VA Form 9, the Veteran stated that he had repeated asked to have VA address his anterior cruciate ligament and noted that he could not participate in long walks, stand, squat, climb, or kneel.  He also reported that the clinician at West Sound stated that he did not know why he was not screaming because his femur and tibia were "bone on bone" and that he needed a bilateral knee replacement.  He stated he had a series of Synvisc injections to the knees for the short term to relieve pain.  

The Veteran was afforded a VA examination in March 2016.  The Veteran did not report flare-ups of his right or left knee post traumatic arthritis with medial meniscus and ACL repairs and residual scars.  He reported functional loss, including limited walking, no running, jumping, or squatting, and difficulty sitting.  Regarding range of motion, flexion was to 100 degrees and extension was to 0 degrees in the right knee.  The examiner noted there was pain on flexion, but not extension, and the pain noted caused functional loss.  There was no evidence of pain on weight bearing, no tenderness on palpitation, and no evidence of crepitus.  For the left knee, flexion was to 110 degrees and extension was to 0 degrees.  The examiner noted there was pain on flexion, but not extension, and the pain noted caused functional loss.  There was no evidence of pain on weight bearing, no tenderness on palpitation, and no evidence of crepitus.  For both knees after repetitive use testing there was no additional loss of function or range of motion.  The examiner noted that after repeated use over time the Veteran experienced pain but no loss of motion in either knee.  Overall the examiner noted less movement than normal in the right side.  There was no loss of muscle strength in either knee and no atrophy.  There was no ankylosis and no subluxation or lateral instability.  The examiner noted a history of meniscus tear in both knees, but no dislocation, or frequent episode of joint locking, pain, or effusion.  The examiner noted pain residuals due to meniscectomy in both knees.  The examiner also noted a scar on both knees but they were not painful or unstable.  The scar on the right knee was 9 centimeters by 0.1 centimeters and the left knee scar was 8 centimeters by 0.1 centimeters.  The Veteran did not use any assistive devices.  The examiner noted that the Veteran's functioning was not so diminished that amputation would equally serve the Veteran.  

In the Veteran's August 2017 IHP, the representative argued that the Veteran's right and left knee disabilities more closely approximate respective 20 percent evaluations under diagnostic code 5003; with respective, separate evaluations under diagnostic code 5259.

Turning to the applicability of DC 5259, the record shows that his right knee required a meniscectomy in service in 1977, and his left knee required one in 1993.  The VA examinations have noted that the Veteran displayed pain, but no dislocation of the semilunar cartilage.  Therefore the Board finds a separate 10 percent rating for each knee under DC 5259 is warranted.  However, the maximum rating for semilunar cartilage under DC 5258 is not warranted for the Veteran's service-connected right or left knee disability as there is no indication that his semilunar cartilage in either knee is dislocated on any of the examinations, and the 2016 examination noted meniscal tear in both knees but no symptoms of dislocation, or frequent locking, joint pain, or effusion.

On the other hand, a separate 10 percent rating for extension is not warranted for the service-connected right or left knee disability.  There is no evidence from the file or examinations that the Veteran had extension limited to at least 10 degrees.  While the Veteran at one point had a separate compensable rating for extension for his right knee from January 29, 2009 to April 6, 2011, this rating became a rating for instability, right knee status-post traumatic arthritis with medial meniscus and ACL repairs and residual scars in May 2013, a recharacterization which the Veteran never appealed.  Furthermore, the RO incorrectly assigned a rating based on -10 degrees hyperextension of the knee as opposed to limitation of extension to 10 degrees. 

To account for his functional impairment including pain on motion and less than full flexion range of motion, the Veteran is already assigned a 10 percent minimum rating for the right and left knee based upon limited and painful flexion, under DC 5010-5260.  

The Veteran's limitation of flexion is not subject to a higher rating for the right or the left knee, under DC 5260.  The Veteran was originally granted service connection for both knees and assigned a compensable rating based on based on evidence of painful motion.  The Veteran's examinations show he demonstrated flexion to at worst 85 degrees in the right knee and 105 in the left knee, even when taking into consideration painful motion, and neither is noncompensable under DC 5260.  The Veteran's 10 percent rating for his service-connected right and left knee disability has already taken into consideration the manifestation of painful motion under DC 5010 and 38 C.F.R. § 4.59.  Thus, a higher rating is not warranted under DC 5260.  

There is no evidence of malunion of the tibia and fibula on either side, and thus neither knee disability warrants an increased evaluation under DC 5262. 

The Board recognizes the Veteran's complaints of bilateral knee pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In this case, however, the Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's limitation of motion and meniscotomy residuals and are contemplated in the now 10 percent evaluation under DC 5259 for the right and left knee assigned by this decision, and the current 10 percent disability ratings under DCs 5010-5260.  The foregoing evidence simply does not show that pain has caused functional loss comparable to any of the criteria for an evaluation in excess of 10 percent discussed above.  The limitation is not equivalent to dislocation or to flexion limited to 30 degrees.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In this regard, the Board finds it significant that the VA examinations found that the Veteran's right and left knee joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  His functional loss has been primarily due to pain which is accounted for already in his assigned ratings.

Finally, the Veteran's scars are not unstable or painful and do not exceed a squire area of at least 6 square inches, or have any other disabling effects.  38 C.F.R. 4.118, Diagnostic Code (DC) 7801-7805 (2016).

To the extent that the Veteran has contended that his ACLs have not been adequately considered the Board notes that the Veteran is currently rated under code 6010-5260 for right and left knee post-traumatic arthritis with medial meniscus and ACL repairs and residual scars.  This diagnostic code considers limitation of motion of the knee, as do the other codes the Veteran has been considered under.  While there is no specific rating code for ACL, the ACL is a ligament in the knee, and all applicable knee diagnostic codes are being addressed and all resulting symptoms of the ACL repair have been considered. 

With regards to the argument that the Veteran should be afforded a 20 percent rating for each knee joint under Diagnostic Code 5010, the Board notes that rating code provides a maximum singular rating of 20 percent for two or more major joints.  Therefore, the Veteran would be afforded one 20 percent rating for a bilateral knee disability.  The Veteran currently has a ten percent disability rating for each knee which when combined with his bilateral factor, is more advantageous for rating purposes.  

Based upon the guidance of the Court in Hart the Board has considered whether a staged rating is appropriate.  However, as noted above, the Veteran's symptoms remained constant throughout the course of the period on appeal, therefore, no more than 10 percent is warranted for each knee throughout the appeal period under DC 6010-5260. 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran, has not argued and the record does not otherwise reflect that his disability renders him unemployable.  While in June 2013, the Veteran reported he was leaving his current job in 8 weeks, there was no further indication whether the Veteran actually left his job or whether he secured new employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


ORDER

Entitlement to a separate 10 percent rating, but not higher, for right knee medial meniscus repairs is granted, subject to the rules and regulations governing the award of monetary benefits.  

Entitlement to a separate 10 percent rating, but not higher, for left knee medial meniscus repairs is granted, subject to the rules and regulations governing the award of monetary benefits.  

Entitlement to a disability rating in excess of 10 percent for right knee post-traumatic arthritis with medial meniscus and ACL repairs and residual scars is denied.

Entitlement to a disability rating in excess of 10 percent for left knee post-traumatic arthritis with medial meniscus and ACL repairs and residual scars is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


